UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7564


ORLANDO DAVID ALMOND,

                Plaintiff - Appellant,

          v.

JAMES M. SISK, Manager, Intake & Legal Services,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00138-MHL)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando David Almond, Appellant Pro Se.     Susan Bland Curwood,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Orlando   David    Almond       appeals    the    magistrate    judge’s

order ∗ dismissing as untimely filed Almond’s 42 U.S.C. § 1983

(2006)   complaint.     We     have   reviewed        the    record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          Almond v. Sisk, No. 3:08-cv-00138-MHL

(E.D. Va. Aug. 6, 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the     court   and     argument       would    not   aid    the

decisional process.

                                                                            AFFIRMED




     ∗
        The   parties  consented   to   the  magistrate                     judge’s
jurisdiction pursuant to 28 U.S.C. § 636(c) (2006).



                                        2